George, J.
The railway company, a non-resident corporation, was sued in a justice’s court. The verdict was for the plaintiff, and the defendant presented its petition for certiorari to the judge of the superior court. The certiorari was overruled, and exceptions were taken by the defendant. The sole contention made before this court is that the justice’s court had no jurisdiction of the suit, inasmuch as the suit sounded in tort, and the cause of action did not arise in the district. It is not contended, but on the contrary is tacitly admitted, that the court had jurisdiction of the suit if considered as an action on the contract. The plaintiff’s pleadings are not set out in the petition for certiorari, and the magistrate did not incorporate in his answer or send up the summons in the case. This court is unable to say that the action was in tort. The meagre references in the petition for certiorari make it uncertain whether the suit should be considered as sounding in tort or in contract; and after verdict this court will give the suit such construction as will support the verdict. The judge of the superior court did not err in overruling the certiorari. See Fine v. Southern Express Co., 10 Ga. Ajpp. 161 (73 S. E. 35), and cases cited.

Judgment affirmed.


Wade, O. J., and Luhe, J., concur.